Detailed Action
	The action is in response to application filed on 11/25/2019. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-20 are rejected.

Information Disclosure Statement
The information disclosure Statement (IDS) submitted on 11/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS statements are being considered by the examiner.

Drawings
The drawings submitted on 11/25/2019 are accepted.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



 	Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peyrichoux et al. (US 2010/0030813 A1, referred hereinafter as D1) in view of Levy et al. (US 2021/0049163 A1, referred hereinafter as D2). 
	
As per claim 1, D1 discloses, 
A method of updating the content of an electronic document, the method comprising, (D1, title, abstract).  
receiving a metadata file by a server, the metadata file including document information regarding a subject matter of the electronic document and reference information regarding other sources of content referenced in the electronic document, (D1, 0100-0109, figures 17-22 discloses receiving a metadata file (e.g. a portion/section of document and attribution data) by a server (e.g. content updater 1702 running at the server), the metadata file including document information regarding a subject matter of the electronic document (e.g. content of section to be updated) and reference information (e.g. attribution information) regarding other sources of content referenced in the electronic document.).   
searching the other sources of content for corresponding information to the subject matter of the electronic document, (D1, 0100-0109, figures 17-22 discloses receiving a metadata file (e.g. a portion/section of document and attribution data) by a server (e.g. content updater 1702 running at the server), the metadata file including document information regarding a subject matter of the electronic document (e.g. content of section to be updated) and reference information (e.g. attribution information) regarding other sources of content referenced in the electronic document, and requesting/searching/receiving the other sources of content for corresponding information to the subject matter of the electronic document).  
analyzing semantically the corresponding information; comparing the corresponding information to the electronic document to find inconsistencies, (D1, 0100-0109, figures 17-22 discloses requesting/searching/receiving the other 
and generating an enriched metadata file including updated content suggested for the electronic document based on the inconsistencies, (D1, 0100-0109, figures 17-22 discloses requesting/searching/receiving the other sources of content for corresponding information to the subject matter of the electronic document; comparing source content downloaded against section content of the document, and determining if there are any differences, where based on differences, an updated section (e.g. “enriched metadata file”) is provided to be inserted and/or incorporated into  the document to generate an updated document.).  
As noted above, D1 discloses metadata and enriched metadata and arguably discloses the metadata is stored in a file or is a file; nevertheless, for the sake of completeness, the examiner cites D2.  
In particular, D2 (00431) explicitly discloses that metadata is stored in or is a file in format of XML or JSON. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the metadata file, where the metadata file is in a JavaScript Object Notation (JSON) format and/or an Extensible Markup Language (XML) format.  This would been obvious for the purpose of using is a lightweight data-interchange format files such as xml and/or JSON to store and/or exchange data among different system as notoriously 

As per claim 2, the rejection of claim 1 further incorporated, D1 discloses, 
wherein the semantic analyzing of the corresponding information occurs in response to: comparing first metadata from a first time to second metadata from a second time that is later than the first time, wherein the first metadata and the second metadata relate to one of the other sources; and finding differences between the first metadata and the second metadata, (D1, 0100-0109, figures 17-22 discloses requesting/searching/receiving the other sources of content for corresponding information to the subject matter of the electronic document; comparing source content downloaded (e.g. newer version) against section content (e.g. older version) of the document, and determining if there are any differences, where based on differences, an updated section (e.g. “enriched metadata file”) is provided to be inserted and/or incorporated into the document to generate an updated document.).  

As per claim 3:
The rejection of claim 1 further incorporated. 
D1 fails to expressly disclose - wherein the metadata file is in a JavaScript Object Notation (JSON) format and/or an Extensible Markup Language (XML) format.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the metadata file, where the metadata file is in a JavaScript Object Notation (JSON) format and/or an Extensible Markup Language (XML) format.  This would been obvious for the purpose of using is a lightweight data-interchange format files such as xml and/or JSON to store and/or exchange data among different system as notoriously well known to one of ordinary skill before effective filing of the invention and as disclosed by D2.  


As per claim 4, the rejection of claim 1 further incorporated, D1 discloses,
 further comprising: generating the metadata file by a client; sending the metadata file by the client, (D1, 0100-0109, figures 17-22 discloses client side device generating a metadata file (e.g. a portion/section of document and attribution data)  and sending the metadata file to a server (e.g. content updater 1702 running at the server), the metadata file including document information regarding a subject matter of the electronic document (e.g. content of section to be updated) and reference information (e.g. attribution information) regarding other sources of content referenced in the electronic document.).   



As per claim 5, the rejection of claim 4 further incorporated, D1 discloses,
wherein generating the metadata file further comprises: analyzing semantically the electronic document to synthesize the document information, (D1, 0070-0073, 0100-0109, figures 10-11, 17-22 discloses client side device generating a metadata file (e.g. a portion/section of document and attribution data)  by analyzing the document).   

As per claim 6, the rejection of claim 4 further incorporated, D1 discloses,
wherein generating the metadata file further comprises: receiving user input keywords related to the subject matter of the electronic document via a client graphical user interface, (D1, 0070-0073, 0100-0109, figures 8, 10-11, 17-22, discloses client side device displaying interface as shown in figure 8 allowing user to input keywords related subject matter of the document.).   

As per claim 7, the rejection of claim 1 further incorporated, D1 discloses,
further comprising: analyzing semantically the electronic document prior to comparing the corresponding information to the electronic document to find inconsistencies, (D1, 0070-0073, 0100-0109, figures 10-11, 17-22 discloses/shows analyzing the document and generating attribution information before comparing the attribution information/content against source content.).   

As per claim 8, the rejection of claim 1 further incorporated, D1 discloses,
further comprising: sending the enriched metadata file to a client for review by a user, (D1, 0070-0073, 0100-0109, figures 10-11, 17-22 discloses allowing user to selectively apply generated updated content (e.g. “enriched metadata file)” in the document.).    

As per claim 9, the rejection of claim 1 further incorporated, D1 discloses,
further comprising: adding a notation to the electronic document regarding the updated content, (D1, 0070-0073, 0100-0109, figures 10-11, 17-22 discloses allowing user to selectively apply generated updated content (e.g. “enriched metadata file)” in the document, where the updated content maybe highlighted.).   

As per claim 10, the rejection of claim 1 further incorporated, D1 discloses,
further comprising: replacing automatically outdated content in the electronic document with the updated content in the enriched metadata file, (D1, 0100-0109, figures 17-22 discloses requesting/searching/receiving the other sources of content for corresponding information to the subject matter of the electronic document; comparing source content downloaded against section content of the document, and determining if there are any differences, where based on differences, an updated section (e.g. “enriched metadata file”) is provided and automatically and/or in automated fashion inserted/incorporated in to the document to generate an updated document.).

As per claims 11-20:
Claims 11-20 are system claims corresponding to method claims 1-10, and are of substantially same scope.
Accordingly, claims 11-20 are rejected under the same rational as set forth claims 1-10.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	See form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached at 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144